Order entered June 24, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01226-CR

                          ROGER ALLEN STULCE, JR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-80196-2013

                                            ORDER
       The Court REINSTATES the appeal.

       On May 18, 2015, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and represented by court-appointed counsel Mitchell Nolte; (3)

counsel’s explanation for the delay in filing his brief is his workload; and (4) the trial court

recommends that counsel be granted until July 17, 2015 to file appellant’s brief.

       We ORDER appellant to file his brief by FRIDAY, JULY 17, 2015. We note that

appellant’s brief was originally due March 6, 2015, and appellant has already been granted one

thirty-day extension of time to file his brief. Between April 5, 2015, when the brief was due, and

May 18, 2015, when the appeal was abated, counsel neither sought an additional extension of
time nor communicated with the Court regarding the status of the brief. Therefore, no further

extensions will be granted. If appellant’s brief is not filed by the date and time specified, the

court will utilize its available remedies, including ordering that Mitchell Nolte be removed as

counsel and that new counsel be appointed to represent appellant.

       We DIRECT the Clerk to send copies of this order to the Honorable Benjamin Smith,

Presiding Judge, 380th Judicial District Court, and to counsel for all parties.

                                                      /s/     ADA BROWN
                                                              JUSTICE